Citation Nr: 0906100	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-14 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for limb girdle 
muscular dystrophy.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Steven Berry, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from December 1969 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
October 2005 and March 2006 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The Veteran's limb girdle muscular dystrophy is a 
congenital disease, it did not first manifest during service, 
and it did not progress at an abnormally high rate during 
service.

2.  The percentage ratings for the Veteran's service-
connected disabilities do not meet the minimum percentage 
requirements for an award of a TDIU; the Veteran is not 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability.


CONCLUSIONS OF LAW

1.  Limb girdle muscular dystrophy preexisted service and was 
not aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303, 4.9 (2008).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 3.341, 4.1, 
4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008). 

Letters dated in June 2005, November 2005, and March 2006 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The 2005 letters told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  

The 2006 letter advised the Veteran of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
Although the 2006 letter was not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and supplemental statements 
of the case (SSOC) were provided to the Veteran in March 2006 
and June 2006.  

The Veteran's service treatment records, VA medical treatment 
records, Social Security Administration (SSA) records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  A medical expert opinion 
was also obtained in November 2008.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

The Veteran seeks service connection for limb girdle muscular 
dystrophy.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Congenital or developmental conditions are not personal 
injuries or diseases and, therefore, generally may not be 
service connected as a matter of express VA regulation.  38 
C.F.R. §§ 3.303(c), 4.9.  However, service connection may be 
granted for hereditary diseases that either first manifested 
themselves during service or which preexisted service and 
progressed at an abnormally high rate during service.  
VAOPGCPREC 67-90 (July 18, 1990).  

Initially, the Board observes that muscular dystrophy is 
congenital in nature.  Thus, the Board must determine whether 
the disorder first manifested during service or preexisted 
service and progressed at an abnormally high rate during 
service.

In a November 2005 written statement, the Veteran noted that 
in 1970 he had tingling and numbness in his legs and arms 
while climbing on ladders in submarine and that during his 
interior communications school, his hands would ache with 
numbness going up his arms when writing.  The Veteran also 
noted that he had aches and fatigue in his arms, shoulders 
and legs during his time in the navy but just passed it off 
as being tired due to the extreme rigors of submarine 
service.

The Veteran's service treatment records indicate that on the 
clinical examination for entrance into service in December 
1969, the Veteran's upper extremities were evaluated as 
abnormal.  The abnormality was noted to be that the Veteran 
couldn't hold his arms above his head without holding his 
hands together.  The examiner noted that there was no 
apparent loss of muscle strength or atrophy.  The service 
treatment records are absent complaints or findings of any 
muscle weakness during the Veteran's time in service.  On the 
clinical examination in January 1970 and on the clinical 
examination for separation from service in March 1972, the 
Veteran's upper and lower extremities were evaluated as 
normal.

The Veteran's post-service medical records indicate that the 
Veteran was diagnosed in 1978 with limb girdle muscular 
dystrophy.  The record indicates that the Veteran was 
hospitalized for a few days in May 1978 with complaints of 
increasing weakness of his upper arms bilaterally over the 
previous three years and progressively worse over the 
previous year in particular.  

A March 1979 letter authored by Dr. R.A.C. indicates that 
there appeared to be a slight increase in proximal upper 
extremity weakness.  Dr. R.A.C. noted that the Veteran 
continued to work quite hard in a job which required him to 
do a tremendous amount of repetitive lifting using the upper 
extremities and opined that that type of work was 
contraindicated in view of the fact that it may have 
precipitated some of his deterioration.  

A July 1981 letter authored by Dr. R.A.C. indicates that the 
Veteran's muscular dystrophy had recently rapidly progressed, 
especially with respect to a sudden increase in weakness in 
the lower extremities.  

In March 1982, the Veteran underwent evaluation at the Mayo 
Clinic.  A March 1982 letter from Dr. D.W.M. of the Mayo 
Clinic stated that it was quite clear that the Veteran was 
suffering from a muscular dystrophy which might best be 
classified as a limb girdle type and he assumed that it was 
being inherited as a recessive.  Dr. D.W.M. stated that it 
would be his advice that the Veteran should continue working, 
that it was obvious that he did have some limitations, but 
that in his experience this particular form of dystrophy was 
very slow and most patients were able to compensate 
adequately for it for many, many years. 

In April 1983, the Veteran was having increased numbness in 
his hands.  In March 1984, the Veteran had had a small 
increase in his bilateral foot drop and complained of aches 
and pains after a full day's work.  

In January 1988, the Veteran underwent a neurological re-
examination.  It was noted that the Veteran continued to work 
at the packing house doing stock work and running machinery.  
The Veteran was having increasing lower back pain because of 
the amount of lifting that he had to do.  Upon examination, 
there was severe wasting of the biceps, triceps, and supra 
and infraspinatus.  He had moderate wasting of the anterior 
tibialis bilaterally and it was worse on the right with a 
moderate foot drop on the right and mild foot drop on the 
left.  

On a disability report completed by the Veteran in January 
1988, he noted that his condition first bothered him in April 
1978.  SSA records indicate that the Veteran was considered 
disabled for SSA purposes on January 25, 1988 with a primary 
diagnosis of muscular dystrophy and a secondary diagnosis of 
lumbosacral strain.  
  
In a June 1988 letter, Dr. R.A.C. stated that the Veteran's 
disorder had been progressive and that because of this, it 
was his feeling that the Veteran could no longer work.  Dr. 
R.A.C. noted that the Veteran's weakness had progressed to 
the point that he required the use of all accessory muscles 
to do any type of bending, walking, and lifting and this was 
continuing to cause him increasing problems with discomfort.  
Dr. R.A.C. noted that the condition was progressive and not 
reversible, that it would be affecting the Veteran for the 
rest of his life, and that there was no known treatment for 
the disorder.  

In a December 2005 letter, Dr. R.A.C. stated that the Veteran 
had had a continued progressive course of difficulties to the 
point that he was able to ambulate to some degree with the 
use of a cane but spent a significant amount of time in a 
wheelchair and that he had been unable to work for a number 
of years because of his disorder.  Dr. R.A.C. noted that he 
had reviewed a Report of Medical Examination dated December 
18, 1969 and that the examination at that time revealed 
"shoulders-cannot hold arms above head without holding hands 
together-no apparent loss of muscle strength or atrophy".  
Dr. R.A.C. also stated that the Veteran told him that at the 
time of the evaluation, he had lab work done that was 
abnormal but he did not have any of those results nor did he 
know what laboratory testing was abnormal.  Dr. R.A.C. stated 
that it was his opinion that the Veteran had clinical 
evidence of his limb girdle muscular dystrophy back in 1969 
when he underwent his physical examination on enlistment into 
the Navy.  Dr. R.A.C. noted that patients with this disorder 
early on can function but any type of strenuous activity 
including lifting, pushing, climbing, etc., could cause 
significant fatigue because of the accessory muscles needed 
to do these functions.  Dr. R.A.C. opined that the Veteran's 
work on a submarine, assuming that it required a fair amount 
of physical activity, would have undoubtedly caused him 
fatigue which, if unable to gain adequate rest in between 
these physical activities, would have caused significant 
problems with his overall functioning. 

In an August 2006 letter, Dr. R.A.C. opined that there was no 
doubt that the Veteran was suffering from the early stages of 
muscular dystrophy at the time of his induction physical and 
that it was much more likely than not any type of physical 
activity that the Veteran was engaged in during his time in 
service would have aggravated his condition.

In a February 2007 letter, Dr. G.P., of the MDA Clinic, 
stated that after reviewing the Veteran's Navy records from 
December 1969, in which there was a mention of a difficulty 
with proximal arm weakness at that time, these clinical 
features would certainly be consistent with the Veteran's 
underlying muscular dystrophy disease.  Dr. G.P. also stated 
that it was his medical opinion that the Veteran's muscular 
dystrophy existed at that time.

In a March 2007 Independent Medical Evaluation Report, Dr. 
C.N.B., opined that the Veteran's dystrophy worsened during 
service according to his February 2007 lay statement.  Dr. 
C.N.B. also stated that it was his opinion that the Veteran's 
worsening upper limb function during service and following 
service represented an aggravation of his limb girdle 
dystrophy and that had he not been in service that his 
disease would have been less severe for the following 
reasons:  (1) he entered service with inability to raise his 
arms, (2) he had progressive worsening of his arm function in 
service, (3) the extensive use of his arms in service likely 
lead to irreversible damage to his joint ligaments and joint 
surfaces because one these areas are damaged incomplete 
healing occurs, thus the Veteran would have likely avoided 
his rapid decline in function had he not had his service time 
physical experiences, (4) the opinion of Dr. R.A.C. supports 
this opinion, (5) the Veteran's lay statements are consistent 
with this opinion, (6) this opinion is supported by Dr. 
G.P.'s opinion that the Veteran's muscular dystrophy existed 
in 1969.  

Dr. C.N.B. summarized that the Veteran had his dystrophy 
during service time and that he had significant physical 
exertion of his arms during service, that the medical 
opinions contained in the file all support the concept that 
the Veteran's dystrophy was likely made worse during service 
time due to the over use syndrome, that none of the opinions 
stated that his disease was made better by the physical 
activity during service or that his service experiences were 
protective of further damage, and that his lay statements all 
state that his arm function worsened during service time.  
Dr. C.N.B. concluded that it was his opinion that the 
Veteran's dystrophy was likely aggravated during service due 
to his excessive physical activity as documented by his 
worsening limb function during service and the attached 
medical opinions.

In October 2008, the Board requested a medical expert opinion 
as to whether the Veteran's muscular dystrophy was aggravated 
by the Veteran's military service and if so, if the worsening 
was beyond the natural progress of the disease.  Dr. M.J.L. 
rendered the opinion that the documentation in the Veteran's 
claims file documented no unexpected progress during his 
service years.  Dr. M.J.L. noted that at the Veteran's 
discharge physical, no problems were noted which suggested 
that a dramatic worsening occurred during the Veteran's 
military career.  She also noted that this was not surprising 
given that the natural history of limb-girdle muscular 
dystrophy was usually of slow progression.  Dr. M.J.L. noted 
that the claims file documents fairly typical progression 
over more than 30 years after service.  The Veteran initially 
was only affected in his upper shoulder girdle area; later, 
it progressed to his hip area; and he ultimately developed 
foot drop and required ankle foot orthoses and most recently 
a wheelchair.  Dr. M.J.L. stated that it was her opinion that 
the evidence does not show that the Veteran's muscular 
dystrophy was aggravated by his military service beyond what 
would be expected for the natural progress of limb-girdle 
muscular dystrophy.

Given the above, the Board finds that the Veteran's limb 
girdle muscular dystrophy preexisted service and did not 
first manifest during service.  The medical evidence of 
record indicates that the Veteran suffered from limb girdle 
muscular dystrophy at the time of his entrance physical.  

The Board next turns to whether there was any in-service 
aggravation of the disability during service.

The Board notes that there is a difference of opinion among 
the medical professionals.  The Board notes that the opinion 
of Dr. G.P. only addresses the issue of whether the Veteran's 
muscular dystrophy was present at the time of his entrance 
physical.  It does not address the issue of whether the pre-
existing muscular dystrophy was aggravated by the Veteran's 
military service.  Thus, this opinion is not probative of the 
issue at hand.

In deciding whether the Veteran's muscular dystrophy was 
aggravated beyond the natural progression of the disease in 
service, it is the responsibility of the Board to weigh the 
evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  That responsibility is particularly onerous where 
medical opinions diverge.  At the same time, the Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id.

There are legitimate reasons for accepting the unfavorable 
medical opinion of Dr. M.J.L. over the opinions of Dr. R.A.C. 
and Dr. C.N.B.  With regard to medical evidence, an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference. Indeed, 
the courts have provided guidance for weighing medical 
evidence.  They have held, for example, that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence. Grover v. West, 12 Vet. App. 109, 112 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  In addition, a medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  Thus, the weight to be 
accorded the various items of medical evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.
   
As noted above, Dr. R.A.C. opined that the Veteran's work on 
a submarine would have undoubtedly caused him fatigue which, 
if unable to gain adequate rest in between these physical 
activities, would have caused significant problems with his 
overall functioning and that it was much more likely than not 
any type of physical activity that the Veteran was engaged in 
during his time in service would have aggravated his 
condition.

As noted above, Dr. C.N.B. opined that the Veteran's 
dystrophy worsened during service according to his February 
2007 lay statement.  However, the Board finds that the 
Veteran's February 2007 statement is not credible.  In that 
statement, the Veteran noted that in the course of his daily 
duties, he would climb up and down ladders, work on equipment 
above his head (which was difficult to raise his arms), and 
go down in the battery wells to clean the main storage 
batteries on his hands and knees.  The Veteran stated that 
when his arms would ache and go numb there was no one to 
complain to because they did not have a corpsman or a medical 
department.  He was in the seaman gang and electrical gang 
and stood look out and helm watches as well as working on 
electrical equipment.  He also stated that he was the battle 
station bow planesman so that if they were at battle station 
for eight or ten hours, he kept the boat on the depth called 
out by the diving officer.  The Veteran stated that never had 
more than four to six hours of sleep a day from one to three 
weeks he would be out to sea.  He stated that he ate a 
minimum amount of food to keep from throwing up.  The Veteran 
noted that it was always cold in the winter and hot in the 
summer.  His arms would especially go numb in the winter.  He 
also noted that when in shore, he carried on supplies by hand 
and repaired equipment.  He was responsible for filling the 
16 battery water tanks with distilled water by pulling a hose 
through the boat to the tanks.  The constant wave action made 
him exhausted.  He slept above a torpedo which was difficult 
for him to climb above.  The Veteran also stated that in the 
second or third week of boot camp, the problem of lifting his 
arms became increasingly difficult and his company commander 
decided to put him in the color guard to complete boot camp 
without physical training.

As above, the relevant service treatment records on file are 
absent any complaints or findings of muscle weakness during 
the Veteran's time in the Navy.  The Board notes that the 
Veteran stated that he did not complain because there was no 
corpsman or a medical department.  However, the Veteran's 
service treatment records indicate that while aboard the 
U.S.S. Sierra, the Veteran presented on June 23, 1971, with 
possible little finger fracture when he was hit by a falling 
light and on June 29, 1971, with a three inch laceration 
sustained while coming down ladder.  In addition, the Report 
of Medical History completed by the Veteran in January 1970 
denied inability to perform certain motions, and the medical 
examinations conducted in January 1970 and March 1972 
evaluated the Veteran's upper and lower extremity strength as 
normal.  Finally, although the Veteran reported in February 
2007 that he suffered from symptoms of his muscular dystrophy 
while in the service, the disability report completed and 
signed by the Veteran on January 28, 1988 stated that his 
condition first bothered him in April 1978.  This document 
was signed under a statement which reads, "Knowing that 
anyone making a false statement or representation of a 
material fact for use in determining a right to payment under 
the Social Security Act commits a crime punishable under 
Federal Law, I certify that the above statements are true.

Both Dr. R.A.C. and Dr. C.N.B.'s opinions unfortunately fail 
to take into account the relevant service treatment records 
on file which document the normal evaluation for the 
Veteran's upper and lower extremity strength at separation as 
well as a gap of more than five years for complaint of any 
muscle weakness.

In addition, as the Board has found that the Veteran's 
February 2007 statement is not credible, the Board also finds 
that an independent medical opinion based in no small part on 
the Veteran's February 2007 lay statement, is not probative.  
Reonal, 5 Vet. App. at 461.          

In comparison, all of these factors were considered by the VA 
medical expert.  She reviewed the entire claims file, 
provided an opinion based on the medical evidence of record, 
and supplied a detailed rationale outlining the medical 
evidence that the Veteran's muscular dystrophy did not 
progress at an abnormally high rate during service. 

The Board, therefore, finds that the combination of an 
absence of complaints in service of muscle weakness, the 
number years that elapsed before the Veteran sought treatment 
for muscle weakness, and the absence of competent medical 
evidence that the Veteran's muscular dystrophy progressed at 
an abnormally high rate during service preponderates against 
the claim. Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.



III.	TDIU

The Veteran contends that his muscular dystrophy renders him 
unemployable.  Thus, he claims that he is entitled to a TDIU 
rating.

A total disability evaluation may be assigned where the 
schedular evaluation is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

A TDIU rating is based solely on the level of disability due 
to service-connected disabilities.  As discussed above, the 
Board has determined that service connection for limb girdle 
muscular dystrophy is not warranted.  Consequently, the 
Veteran is only service-connected for hearing loss and 
tinnitus with a combined disability rating of 10 percent.  As 
such, he is not eligible for consideration of a TDIU rating 
under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards are required to submit to the Director, Compensation 
and Pension Service, for extraschedular consideration all 
cases of veterans who are unemployable by reason of service- 
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a 
claimant does not meet the schedular requirements of 4.16(a), 
the Board has no authority to assign a TDIU rating under 
4.16(b) and may only refer the claim to the C&P Director for 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001).

An assessment for extra-schedular referral requires 
consideration of the Veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b). The Veteran's age and effects of non-service 
connected disability, however, are not factors for 
consideration.  38 C.F.R. §§ 3.341(a), 4.19.  The issue at 
hand involves a determination as to whether there are 
circumstances in this case, apart from the non-service- 
connected conditions and advancing age, that would justify a 
total disability rating based on unemployability.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

In addressing the extraschedular issue, the Board must 
determine if there is some service connected factor outside 
the norm which places the Veteran in a different position 
than other veterans with a 70% combined disability rating.  
Id.  The fact that the Veteran is unemployed or has 
difficulty obtaining employment is not enough as a schedular 
rating provides recognition of such.  Id.  Rather, the 
Veteran need only be capable of performing the physical and 
mental acts required by employment.  Id.  The schedular 
criteria contemplate compensating a veteran for considerable 
loss of working time from exacerbations proportionate to the 
severity of the disability.  See 38 C.F.R. § 4.1.

The Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
but the record does not indicate that the Veteran is 
unemployable due to service connected disability.  38 C.F.R. 
§ 4.16(b).  In this regard, the Board finds that there has 
been no showing by the Veteran that his service-connected 
disabilities have resulted in his unemployability.  The Board 
notes that the Veteran has not submitted competent medical 
evidence indicating he is unable to work due to his service-
connected disabilities.  In the absence of such factors, 
while the Veteran is currently unemployed, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 4.16(b) are not 
met.  




ORDER

Entitlement to service connection for limb girdle muscular 
dystrophy is denied.

Entitlement to a TDIU is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


